Third District Court of Appeal
                               State of Florida

                           Opinion filed April 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-300
                         Lower Tribunal No. 14-30412
                             ________________


                                  Jorge Rios,
                                    Appellant,

                                        vs.

Miami's Garage, Inc., a Florida Corporation, and Professional Lien
         and Title Service Corp., a Florida Corporation,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

      Law Offices of Yoder & Ohanian, LLC, and Sebastian Ohanian, for
appellant.

     Richard Lorenzo, for appellees.


Before LAGOA, SALTER, and FERNANDEZ, JJ.

                          ON MOTION TO DISMISS

     LAGOA, J.
        Jorge Rios (“Rios”) appeals from a non-final order denying his motion for

summary judgment.         Appellees, defendants below, Miami’s Garage, Inc.

(“Miami’s Garage”), and Professional Lien and Title Service, Corp. (“Professional

Lien”) (collectively “Defendants”), move to dismiss the appeal for lack of

jurisdiction. We grant the motion and dismiss the appeal.

   I.      FACTUAL AND PROCEDURAL HISTORY

        Rios filed an action against Defendants for the purported taking and titling

of a Lamborgini. The parties agree that Rios and Miami’s Garage entered into an

agreement to repair the vehicle. The parties do not agree on what occurred next.

Rios asserted that Miami’s Garage ceased working on the vehicle over a dispute

about the amount of time the repairs were taking and Miami’s Garage asserted that

Rios was responsible for supplying the parts to repair the vehicle but failed to do

so. Both parties agree that Miami’s Garage hired Professional Lien to place a lien

on the vehicle and to auction the vehicle at a public auction.     Because no bids

were made on the vehicle in excess of the lien amount, Miami’s Garage prevailed

on the lien claim. Following the auction, Professional Lien made an application

for title to the vehicle, which was subsequently approved in the name of Miami’s

Garage.

        Rios and the Defendants filed cross-motions for summary judgment. A

hearing was held on the cross-motions and the trial court entered an order that



                                          2
stated: “Plaintiff’s motion for summary judgment . . . is denied [and] Defendants’

cross motion for summary judgment is taken under advisement.” This appeal

ensued.

   II.      ANALYSIS

         Defendants move to dismiss this appeal as taken from a non-final, non-

appealable order. In response to the motion to dismiss, Rios contends that the trial

court’s order is an appealable order because it denies him immediate possession of

property under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii).

         We are unpersuaded by Rios’s argument, as the trial court’s order did not

determine that any party was entitled to immediate possession of the vehicle. See

Profile Invs., Inc. v. Delta Prop., Inc., 957 So. 2d 70 (Fla. 1st DCA 2007)

(dismissing appeal of order as non-final and non-appealable where “order [did] not

directly determine the immediate right to possession of property”); cf.

Thunderbird, Ltd., v. Great Am. Ins. Co., 470 So. 2d 2, 3 (Fla. 1st DCA 1985)

(denying motion to dismiss appeal and finding that interlocutory order that ordered

receiver to take exclusive possession of property was an appealable non-final order

pursuant to Rule 9.130(a)(3)(C)(ii)).    Indeed, the order merely denies Rios’s

motion for summary judgment and reserves ruling on Defendants’ motion for

summary judgment. An order denying a motion for summary judgment does not

fall within any of the categories as appealable, non-final orders set forth in Rule



                                         3
9.130(a)(3).1     See Taggart v. Morgan, 943 So. 2d 250 (Fla. 3d DCA 2006).

Accordingly, we dismiss the appeal for lack of jurisdiction.

1   Rule 9.130(a)(3) permits review of non-final orders that:
        (A) concern venue;
        (B) grant, continue, modify, deny, or dissolve injunctions, or refuse to
        modify or dissolve injunctions;
        (C) determine
               (i) the jurisdiction of the person;
               (ii) the right to immediate possession of property, including but
               not limited to orders that grant, modify, dissolve or refuse to
               grant, modify, or dissolve writs of replevin, garnishment, or
               attachment;
               (iii) in family law matters:
                       a. the right to immediate monetary relief;
                       b. the rights or obligations of a party regarding child
                       custody or time-sharing under a parenting plan; or
                       c. that a marital agreement is invalid in its entirety;
               (iv) the entitlement of a party to arbitration, or to an appraisal
               under an insurance policy;
               (v) that, as a matter of law, a party is not entitled to workers'
               compensation immunity;
               (vi) whether to certify a class;
               (vii) that, as a matter of law, a party is not entitled to absolute
               or qualified immunity in a civil rights claim arising under
               federal law;
               (viii) that a governmental entity has taken action that has
               inordinately burdened real property within the meaning of
               section 70.001(6)(a), Florida Statutes;
               (ix) the issue of forum non conveniens;
               (x) that, as a matter of law, a party is not entitled to immunity
               under section 768.28(9), Florida Statutes; or
               (xi) that, as a matter of law, a party is not entitled to sovereign
               immunity.
        (D) grant or deny the appointment of a receiver, and terminate or
        refuse to terminate a receivership.




                                            4
Appeal Dismissed.




                    5